HUGHES, J.
The Lima Hospital Society brought an action against the city of Lima in the Allen Common Pleas; and its first cause of action is based on a contract entered into by the parties whereby the City agreed to pay the Society $6,000 raised annually by a tax levy on all taxable property of the municipality. In consideration of all this, the Society was to furnish to certain citizens of Lima, certain agreed hospital services. Pull performance on part of the Society was alleged and partial failure on part of the city. A jury was waived and the cause submitted to the court.
It seems that the budget commission of Lima reduced the tax rate so that the amount of taxes collected for hospital service in any of the years the contract was in force, was less than $6,000 yearly. The lower court held that the Society had no right to recover upon this cause of action and the case was dismissed. The Society prosecuted error seeking to have the judgment reversed as being against the weight of the evidence. The Court of Appeals held:
1. A municipal corporation has only such contractual and taxation powers as are given it by legislative enactment.
2. The city, by statute, is authorized to levy a tax not to exceed one mill on each dollar on taxable property; and to pay same to ■'he Society for services rendered.
3. There is nothing in the statute that authorizes the city to contract for hospital services, unless the money to pay for same is at the time in the treasury of the city and not otherwise appropriated.
4. Since levies were made by the city in accordance with 4021, 564S-3a and 5649-3c GC., the money collected and paid for services already performed, the proceeding was legal.
5. If the contract is construed to mean that the city should pay $6,000 a year without regard to the amount of money raised by taxation each year, then it is in conflict with 380fi GC. and cannot be enforced.
Judgment of lower court affirmed.